DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed over the prior art of record. 
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, in part, a suction pipe passing water from a water storage tank into the weft insertion pump, and an auxiliary water supply unit including an auxiliary water supply pipe having one end that is connected to the suction pipe and another end that is connected to an auxiliary water supply source. None of the cited prior, art alone or in combination, teaches a weft insertion nozzle having, in conjunction with other recited limitation, an auxiliary water supply unit having a water supply pipe wherein the one end of the auxiliary water supply pipe is connected to a portion of the suction pipe located downstream of the water storage tank (after the outlet of the water storage tank) and upstream of the weft insertion pump (before the inlet of the weft insertion pump) such that the water supply from the auxiliary water unit is feeding directly into the weft insertion pump without passing through the water storage tank (see Applicant’s disclosed Fig. 1 showing the connection of the auxiliary water supply pipe 41 to the portion of the suction pipe 14).
While the best prior art, US 4,121,626 A to Brown (hereinafter “Brown”), does teach a water injection apparatus for a water jet loom (see non-final rejection of 6/09/2021), Brown does not teach or suggest wherein the one end of the auxiliary water supply pipe is connected to a portion of the suction pipe located between the water storage tank and the weft insertion pump. Modification of the cited reference to include, among other features, the location of the connection of the auxiliary water supply pipe is a portion of the suction pipe between the water storage tank into the weft insertion pump, would be a hindsight reconstruction based on applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732